Citation Nr: 0104529	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  The died in June 1998 and the appellant is the 
fiduciary of the deceased veteran's child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The death certificate for the veteran shows that he died in 
June 1998, at age 48, due to metastatic melanoma, pelvic 
nodes, and melanoma of the skin, left foot.  The death 
certificate indicates that the veteran died at home and an 
autopsy was not performed.  The veteran had not established 
entitlement to service connection for any disability during 
his lifetime.

Service records reflect that the veteran completed one year 
of service in Vietnam and that his specialty was radio 
teletype operator (RAD TT OPR).  

The veteran's service medical records, including a report of 
examination in June 1971, are negative for findings 
indicative of cancer.

The medical evidence includes an April 1997 private treatment 
record which reflects that the veteran had "first noticed a 
lesion in the medial aspect of the sole of his left foot 
approximately a couple of years ago."  During the prior six 
months, it began increasing in size and irritability and, 
after it bled as a result of scratching, the veteran sought 
medical treatment.  A biopsy performed, performed in March 
1997, was consistent with nodular melanoma.  Thereafter, the 
veteran noticed a mass in his left groin.  A fine needle 
aspiration of this lesion, performed in September 1997, was 
consistent with metastatic melanoma.  

In this regard, the Board notes that a June 1998 report of 
History and Physical from Eisenhower Medical Center, Rancho 
Mirage, California, shows that the veteran's medical history 
is "outlined in previous charts, which are over five inches 
thick.  Most of his history is related to metastatic 
melanoma..."  These treatment reports are not available for 
review and there is no evidence of record to suggest that the 
RO has attempted to obtain copies of such records.

With respect to claims for service connection for a disorder 
as due to exposure to Agent Orange in service, the Board 
notes that a veteran who, during active service, served in 
the Republic of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Diseases or disorders which have been positively 
associated with Agent Orange include chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  Neither metastatic melanoma nor 
nodular melanoma are among the enumerated diseases subject to 
the presumption.  

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the United States Court of Appeals for the Federal 
Circuit found that, under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, a claimant was not 
precluded from presenting proof of direct service connection 
between a disorder and exposure even if the disability in 
question was not among statutorily-enumerated disorders which 
were presumed to be service related, the presumption not 
being the sole method for showing causation.  See also 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  Hence, a 
claimant may establish service connection for metastatic 
melanoma and nodular melanoma by presenting evidence which 
shows that it is as likely as not that the disorders were 
caused by inservice Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, upon remand, the appellant is to be 
afforded the opportunity to submit medical evidence 
establishing a causal link between the veteran's exposure to 
Agent Orange in service and the metastatic melanoma, pelvic 
nodes, and melanoma of the skin, left foot, which caused his 
death.

On remand, in the interest of administrative efficiency, the 
RO should reexamine the appellant's claim of entitlement to 
service connection for the cause of the veteran's death to 
determine whether further development or review is warranted.  

Further action with respect to the claim for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, will be deferred pending completion of the 
requested development.

The case is REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
melanoma.  After securing any 
necessary release, the RO should 
obtain all records which have not been 
previously secured.  In this regard, 
the attention of the RO is 
specifically directed to any treatment 
records which have not already been 
obtained from Eisenhower Medical 
Center, Rancho Mirage, California.

2. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for 
the cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, 
United States Code.  The RO must 
review the claims file and ensure that 
all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87, 00-92, and 01-02, as 
well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should 
also be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to report for examination may adversely affect 
his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



